    Case 1:17-cv-12473-NMG Document 124 Filed 03/20/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



COMPLAINT OF WOODS HOLE,                                 CIVIL ACTION
MARTHA’S VINEYARD AND                                    NO.: 17-12473-NMG
NANTUCKET STEAMSHIP
AUTHORITY FOR EXONERATION
FROM AND/OR LIMITATION OF                                IN ADMIRALTY
LIABILITY, CIVIL AND
MARITIME


      PLAINTIFF’S MOTION FOR PROTECTIVE ORDER FOR DESTRUCTION
    AND/OR RETURN OF CERTAIN CONFIDENTIAL MATERIALS PRODUCED IN
               THE HMS CONSULTING SUBPOENA RESPONSE

            Now comes the plaintiff, Woods Hole, Martha’s Vineyard and Nantucket

    Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

    action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

    submits its Motion for Protective Order for Destruction and/or Return of Certain

    Confidential Materials Produced in the HMS Consulting Subpoena Response.

           In this motion, Plaintiff seeks a Protective Order requiring the destruction and/or

    return of certain confidential interview notes of Steamship Authority employees and other

    stakeholders on the grounds that they are protected by the self-critical analysis privilege, the

    fair reporting privilege and because they contain information from private and confidential

    interviews.1 Because the foregoing protections apply, the Court should properly allow this

    motion and require the destruction of these materials (and certification thereof) by counsel

    for all Claimants pursuant to Fed.R.Civ.P. 26(b)(5)(B).




1
 This is only a portion of the HMS Consulting subpoena response. The remainder of the materials will be
subject to the Final Confidentiality Order once adopted by the Court following the briefing schedule.
Case 1:17-cv-12473-NMG Document 124 Filed 03/20/19 Page 2 of 2
                                                2


        WHEREFORE, and for the reasons set forth in the accompanying Memorandum,

the HMS Consulting interview notes are protected by (1) the self-critical analysis privilege,

(2) the fair reporting privilege, (3) the fact that their probative value (none) does not justify

disclosure of these confidential materials. Accordingly, the Court should properly grant the

foregoing motion and issue a Protective Order requiring the destruction and/or return of

these materials, and certification from counsel for all parties that they have done so.




                                                        By its attorneys,

                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on March 20, 2019


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
